      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 1 of 17




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,             NO. 3:18-cr-00114

           v.                         (MARIANI, J.)
                                      (SAPORITO, M.J.)
ANGEL ROMEU,

           Defendant.


                           MEMORANDUM
     This matter is before the court on the motion for reopening of

detention hearing and release (Doc. 76) filed by the defendant, Angel

Romeu, a federal inmate housed at the Lackawanna County Prison

(LCP).

     On April 3, 2018, a grand jury sitting in the Middle District of

Pennsylvania returned an indictment against Romeu and charged him

with conspiracy to distribute and possess with intent to distribute 500

grams or more of methamphetamine, in violation of Title 21 U.S.C. § 846,

and possession with intent to distribute 500 grams or more of

methamphetamine, in violation of Title 21 U.S.C. § 841. (Doc. 1). On April

10, 2018, the undersigned United States magistrate judge arraigned

Romeu and he entered a plea of “not guilty” to the indictment. The
       Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 2 of 17




government moved for the defendant’s continued detention. 1 After a

second detention hearing, we determined that, although Romeu

presented sufficient evidence to rebut the presumption pursuant to 18

U.S.C. § 3142(e)(3), Romeu should be detained because there was clear

and convincing evidence that “no condition or combination of conditions

of release would reasonably assure the safety of any other person and the

community.” (Doc. 14). Thereafter, upon the filing of a motion by the

defendant for release pending trial (Doc. 53), we conducted a third

detention hearing on April 29, 2019. After the hearing, we denied the

motion and ordered that Romeu shall remain detained pending further

order of the court. (Doc. 60).

     Romeu now asks that we reopen the detention hearing once again

and order his release, at least temporarily, for compelling reasons related

to COVID-19. (Doc. 77, at 2). With his motion, Romeu has attached a

certificate of non-concurrence (Doc. 76-1) certifying that the assigned

assistant United States attorney does not concur in his motion. Romeu


1The defendant was initially charged by criminal complaint, supported
by an affidavit, prior to his indictment. Another United States magistrate
judge, Hon. Karoline Mehalchick, presided over his initial appearance
and ordered him detained in the first instance. See United States v.
Romeu, No. 3:18-MJ-00029 (M.D. Pa. Apr. 4, 2020).

                                     2
       Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 3 of 17




filed a brief in support of his motion (Doc. 77), and his counsel filed a

notice which states that the issue of release was not resolved and that an

in-court hearing is only necessary to the extent we determine that the

capacity of the proposed third-party custodian may be material to our

decision on the defendant’s motion for release. (Doc. 78 ¶3). The

government has filed a brief in opposition to the defendant’s motion (Doc.

79).

I.     Statement of Facts

       Romeu is charged in the indictment with conspiracy to distribute

and possess with intent to distribute 500 grams or more of

methamphetamine, in violation of Title 21 U.S.C. § 846, and possession

with intent to distribute 500 grams or more of methamphetamine, in

violation of Title 21 U.S.C. § 841. (Doc. 1). If convicted, he faces a

maximum term of imprisonment of greater than 10 years. At the

detention hearing held on April 10, 2018, the parties agreed that the

presumption under 18 U.S.C. § 3142(e)(3) applied. 2 The Government

proffered that over the course of an in-depth investigation in 2016, which


2The rebuttable presumption in 18 U.S.C. § 3142(e)(3) reflects a
Congressional finding that drug trafficking is a danger to the community
and drug traffickers pose special flight risks.

                                     3
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 4 of 17




included pole cameras and wiretap orders, law enforcement determined

that Romeu was a significant source of supply for a methamphetamine

distribution conspiracy operating mainly out of Schuylkill County. (Doc

79, at 1-2). At the detention hearing held on April 10, 2018, we found that

the defendant introduced sufficient evidence to rebut the presumption,

but, after considering the presumption, the factors set forth in 18 U.S.C.

§ 3142(g), and the information presented at the detention hearing, we

concluded that Romeu should be detained pending trial because the

government proved by clear and convincing evidence that no condition or

combination of conditions of release will reasonably assure the safety of

any other person in the community. In addition to the findings made on

the record at the hearing, the reasons for detention included the

following: he is subject to a lengthy period of incarceration if convicted;

his prior criminal history; his participation in criminal activity while on

probation, parole, or supervision; his history of alcohol or substance

abuse; his lack of stable employment; and his prior violations of

probation, parole, or supervised release.

     In his brief in support of his motion, Romeu contends that we should

reconsider our order of detention, if only temporarily, due to the risks



                                    4
         Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 5 of 17




associated with being confined in a large group during the COVID-19

global pandemic. He cites five reasons why his motion should be granted:

(1) the risk that he will flee or pose a danger to the community is low; (2)

the danger to the community posed by congregate environments, such as

prisons, is substantial; (3) the current limitations on his interactions with

counsel are substantial; (4) we should find that his character, family ties,

financial resources, community ties, history relating to drug or alcohol

abuse, and record concerning appearances at court proceedings mitigate

against any dangers otherwise associated with release; and (5) we can

place conditions on his release that will ensure the safety of the

community and his appearance as required. (Doc. 77, at 9-14). For the

reasons discussed herein, we will deny Romeu’s motion.

II.     Discussion

      a. COVID-19 Global Pandemic

        We are mindful of the unprecedented magnitude of the COVID-19

pandemic and the extremely serious health risks it presents. 3 “COVID-

19 is the infectious disease caused by the novel coronavirus.” United


3World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen.

                                       5
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 6 of 17




States v. Roeder, ___ Fed. App’x ___, 2020 WL 1545872, at *1 (3d. Cir.

Apr. 1, 2020) (per curiam). We are also cognizant that the President of

the United States has declared a national emergency and the Governor

of Pennsylvania has declared a state of emergency and issued a stay-at-

home order through June 4, 2020, for the majority of Pennsylvania

counties—including Lackawanna County, where the defendant is

detained at LCP. Further, the Governor has ordered all schools to remain

closed for the remainder of the 2019-2020 academic school year. We also

recognize that public health officials have strenuously encouraged the

public to practice “social distancing,” to hand-wash and/or sanitize

frequently, and to avoid close contact with others—all of which present

challenges in detention facilities. See Roeder, 2020 WL 1545872, at *2;

United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *2 (D.

Md. Mar. 17, 2020).

  b. Conditions of LCP

     Romeu alleges that LCP has placed inmates on lockdown since

April 2, 2020, after a LCP staff member tested positive for COVID-19.

(Doc. 77, at 2). He contends generally, and not specifically with reference

to LCP, that it is difficult or impossible for inmates to engage in social



                                    6
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 7 of 17




distancing and self-quarantine precautions as recommended by the

Centers for Disease Control and Prevention. There is a high turnover in

prisons where new entrants come in daily who may have been exposed to

COVID-19 in the surrounding community or other regions. (Id. at 4). LCP

requires lawyers to meet with their clients through glass forcing almost

all communications to be by telephone which limits the frequency, length,

and quality of communications between Romeu and his counsel.

     The government proffered in its brief that LCP has reported no

positive COVID-19 cases among its inmate populations and only one

corrections officer who tested positive but has since recovered. (Doc. 79,

at 8). All inmates were informed and placed on lockdown. In addition,

LCP sent twenty staff members home to self-quarantine solely as a

precautionary measure. (Id.). We further take judicial notice of recent

policies and procedures adopted by LCP to prevent or limit the spread of

COVID-19 within the prison. See Shakur v. Costello, 230 Fed. App’x 199,

201 (3d Cir. 2007) (per curiam) (taking judicial notice of county prison

procedures). Under these new policies and procedures, LCP has

suspended contact visits, regular visitation, and visitation from

volunteers, including religious leaders. It has implemented aggressive



                                    7
       Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 8 of 17




sanitation programs and suspended all programs that utilize “outside”

employees. It has prohibited individuals other than prison and medical

staff to proceed any further than the reception area. It has limited

attorney visits with inmates to meetings through a glass partition in a

lawyer visitation room unless written permission is granted by the

warden or the deputy warden. It has cancelled all conferences and out-

of-county training. It has provided for weekly contact with officials from

the state department of corrections. It has posted educational flyers in

the blocks and in the reception area. It has also implemented body

temperature screening checks for all employees and lawyers as they

enter the facility. United States v. Mendoza, No. 5:20-mj-00011, 2020 WL

1663361, at *3 & n.4 (M.D. Pa. Apr. 3, 2020).

   c. 18 U.S.C. § 3142(f)(2)—Reconsideration of detention orders

      Romeu seeks release because of the existence of COVID-19 and the

alleged adverse conditions of LCP. The existence of COVID-19 was not

known to Romeu at the time of his earlier detention hearings. The Bail

Reform Act provides that a defendant who is detained pending trial may

move the court to reconsider its detention order if the judicial officer finds

that information exists that was not known to the movant at the time of



                                      8
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 9 of 17




the hearing and that it has a material bearing on the issue of whether

there are conditions of release that will reasonably assure the appearance

of the defendant and the safety of any other person and the community.

18 U.S.C. § 3142(f)(2).

     In his brief in support of the instant motion, Romeu does not argue

that he is in a high-risk category because he suffers from some medical

condition that would make him more vulnerable to contracting the

coronavirus. Regardless, that circumstance would not change even with

the existence of the coronavirus pandemic. Since his incarceration at

LCP, he has not been hospitalized, he has not had the need to use a

nebulizer or an inhaler; nor does he take any prescribed medication. At

best, Romeu presents only speculative arguments that his confinement

in the LCP increases the health risks posed by COVID-19.

     If released, it is presumed that Romeu would live with his wife and

two children in a home he owns in St. Clair, Pennsylvania, where he has

lived for more than a decade, and which he referenced in his brief. (Doc.

77, at 14). In his brief, he proposed his sister-in-law as his third-party

custodian. (Id.) Apparently, she is present in Romeu’s house for much of

each day; she has no criminal history; she has no drug or alcohol abuse



                                    9
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 10 of 17




problems; and she is willing to undertake the duties of a third-party

custodian (Id. at 14-15). We have no reason to doubt the good intentions

of Romeu’s sister-in-law to act as his third-party custodian. Nevertheless,

we are not inclined to reconsider our previous orders of detention.

Romeu’s subjective fears of COVID-19 does not provide a sufficient basis

to reconsider our prior findings that he is a danger to the community, and

that no condition or combination of conditions could adequately address

those risks.

     Romeu’s motion is found wanting for several reasons. Other than a

single guard who appears to have had no contact with the movant, there

have been no confirmed cases of COVID-19 in the LCP. Moreover, LCP

has implemented new policies and procedures to protect its population as

referenced above. There is no evidence that such measures are, or have

been, inadequate. Our court has temporarily continued all in-court

proceedings through May 31, 2020, which should ameliorate a criminal

defendant’s concerns about assisting his or her attorney in the

preparation of a defense. Further, we are confident that LCP will respect

the privileged nature of the communications between attorneys and their




                                    10
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 11 of 17




inmate-clients, as nothing to the contrary has been alleged or otherwise

brought to our attention.

     In the absence of any evidence of a medically diagnosed health

condition that would increase the risk to Romeu posed by COVID-19, or

any evidence that LCP is not providing—or is unable to provide—

appropriate medical care, we are not persuaded that the defendant

should be released. See United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (recognizing that “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread”). Accordingly, we are not persuaded to reconsider our

order of detention.

     d.    18 U.S.C. § 3142(i)—Temporary Release

     In his brief, Romeu also seeks release under 18 U.S.C. § 3142(i)

which allows a judicial officer, by subsequent order, to permit the

temporary release of a person to the extent that the judicial officer

determines such release to be necessary for preparation of the person’s

defense or another compelling reason. He cites the same reasons above



                                    11
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 12 of 17




in support of his position that the global pandemic constitutes “another

compelling reason” to justify his release.

     Section 3142(i) constitutes a limited safety valve provision,

enabling courts to re-examine detention decisions “to the extent that the

judicial officer determines such release to be necessary for preparation of

the person’s defense or for another compelling reason.” 18 U.S.C.

§ 3142(i). The defendant bears the burden of establishing circumstances

warranting temporary release under § 3142(i). See United States v.

Buswell, No. 11-CR-198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18,

2013) (collecting cases). The Court must carefully and impartially apply

the proper legal standards that govern an individual’s particular request

for relief. Roeder, 2020 WL 1545872, at *3.

     Until recent events spawned by the COVID-19 global pandemic,

defendants seeking release under § 3142(i) generally did so because it

was necessary to prepare the person’s defense. Those courts finding

“another compelling reason,” however, typically granted release

“sparingly to permit a defendant’s release where, for example, he is

suffering from a terminal illness or serious injuries.” United States v. Lee,

No. 19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020)



                                     12
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 13 of 17




(quoting United States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036,

at *2 (E.D.N.Y. Mar. 20, 2020)); see also United States v. Scarpa, 815 F.

Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering from

terminal AIDS, which could no longer be managed by correctional

authorities); United States v. Cordero Caraballo, 185 F. Supp. 2d 143

(D.P.R. 2002) (permitting release where defendant sustained “serious”

and “grotesque” gunshot wounds, suffered a heart attack, underwent an

emergency tracheotomy, was partially paralyzed, could not use his

hands, and had open and infected wounds about his body, and where the

United States Marshals Service refused to take custody of him until his

wounds closed).

     A defendant is not entitled to temporary release under § 3142(i)

based solely on generalized COVID-19 fears and speculation. United

States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.,

Mar. 25, 2020). We must make an individualized determination as to

whether COVID-19 concerns are compelling in a particular case to justify

temporary release under § 3142(i). Id. A decision on a motion seeking

release under § 3142(i) entails an informed judgment assessing both




                                    13
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 14 of 17




individual health concerns and broader public safety interests. In

reaching these judgments the court must:

             [E]valuate at least the following factors: (1) the
             original grounds for the defendant’s pretrial
             detention, (2) the specificity of the defendant’s
             stated COVID-19 concerns, (3) the extent to which
             the proposed release plan is tailored to mitigate or
             exacerbate other COVID-19 risks to the defendant,
             and (4) the likelihood that the defendant’s
             proposed release would increase COVID-19 risks
             to others. The court will not necessarily weigh
             these factors equally, but will consider them as a
             whole to help guide the court’s determination as to
             whether a “compelling reason” exists such that
             temporary release is “necessary.”

Id. at *3.

      We incorporate our analysis above under § 3142(f)(2) to arrive at

the same conclusion here. While the court remains sympathetic to

Romeu’s concerns regarding the possibility of health complications

caused by the COVID-19 virus, “[s]uch speculation does not constitute a

‘compelling reason’ for temporary release.” United States v. Loveings, Cr.

No. 20-51, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 30, 2020); see also

United States v. Pritchett, No. CR 19-280, 2020 WL 1640280, at *3 (W.D.

Pa. Apr. 2, 2020) (despite being sympathetic to defendant’s medical

conditions, including a diagnosis of asthma, speculation concerning



                                     14
      Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 15 of 17




possible future conditions in jail does not constitute a “compelling reason”

for temporary release.); United States v. Jones, No. 2:19-CR-00249-DWA,

2020 WL 1511221, at *3 (W.D. Pa. Mar. 29, 2020) (holding that, while the

defendant suffered from hypertension, sleep apnea, and asthma, and it

is true that individuals with respiratory issues are at higher risk for

COVID-19, his present health conditions were not sufficient to establish

a compelling reason for release in light of the danger to the community

posed by his release and the efforts undertaken at the jail to combat the

spread of the virus) (citing United States v. Davis, No. 19-1604, 2020 U.S.

App. LEXIS 9987 (3d Cir. Mar. 20, 2020)).

     The mere presence of the virus, even in the detention setting, does

not automatically translate to the release of a person accused. United

States v. Williams, No. PWG-19-8, 2020 WL 1643662, at *2 (D. Md. Apr.

2, 2020) (denying defendant’s motion even where at least five inmates

had tested positive for COVID-19 and defendant suffered from allergies

and asthma); United States v. Bilbrough, No. TDC-20-0033, 2020 WL

1694362 (D. Md. Apr. 7, 2020) (affirming magistrate judge’s denial of

motion by defendant who suffered from diabetes); United States v.

Williams, No. PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)



                                    15
       Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 16 of 17




(denying a 67-year-old defendant’s motion); United States v. Penaloza,

No. TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion

of defendant who suffered from a heart murmur); United States v.

Jefferson, No. CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020)

(denying motion of asthmatic defendant). Thus, we are left to speculate

whether Romeu’s continued incarceration would likely increase his risk

of harm. However, mindful of the rapidly evolving conditions in prisons

throughout the nation as well as the COVID-19 pandemic, we will

entertain a renewed request for release if at some point in the future it

becomes clear that there are compelling reasons to justify the defendant’s

release. United States v. Sanchez, No. 1:19-cr-00152, 2020 WL 1814159

*7 (M.D. Pa. Apr. 9, 2020) (citing United States v. Lee, No 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020)).

   III. Conclusion

      For the reasons set forth above, Romeu has failed to demonstrate a

basis for reopening or reconsidering our prior detention order under 18

U.S.C. § 3142(f), and he has failed to establish compelling reasons for

temporary release under 18 U.S.C. § 3142(i). Therefore, his motion (Doc.

76) is denied.



                                     16
     Case 3:18-cr-00114-RDM Document 80 Filed 05/14/20 Page 17 of 17




     An appropriate order follows.

                                 s/Joseph F. Saporito, Jr.
                                 JOSEPH F. SAPORITO, JR.
                                 U.S. Magistrate Judge
Dated: May 14, 2020




                                   17
